DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Seito (JP 2017175515).
Regarding claim 1, Seito shows in Fig. 3, A sealing member arranged in a vehicle sensor unit (R, i.e., radar unit), wherein the vehicle sensor unit includes an optical sensor (C, i.e., camera) and a cover (10), the optical sensor being configured to transmit light out of a vehicle and receive the light that has struck and has been reflected by an object outside the vehicle, and the cover being arranged in front of the optical sensor in a direction in which the light is transmitted to cover the optical sensor and permit passage of the light, wherein the sealing member connects the optical sensor (C) and the cover (10) to each other while covering a gap between the optical sensor and the cover (10).
Regarding claim 2, Seito comprising a shape changing portion that changes in shape in conformance with a change an orientation of the optical sensor.

Regarding claim 5, Seito shows a vehicle sensor unit comprising: an optical sensor configured to transmit light out of a vehicle and receive the light that has struck and has been reflected by an object outside the vehicle; a cover arranged in front of the optical sensor in a direction in which the light is transmitted to cover the optical sensor and permit passage of the light; and the sealing member according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seito (JP 2017175515) in view of Martin (U.S. Patent no. 4,102,712).
Regarding claim 4, Seito does not disclose the shape changing portion has a bellows shape. However, Martin shows in Fig.1 wherein the shape changing portion (20) has a bellows shape. It would have been obvious to one of ordinary skill in the art to provide a shape changing portion such as disclosed in element (20) for the purpose of supplying sufficient mechanical force to maintain movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN WYATT/           Examiner, Art Unit 2878                                                                                                                                                                                             
/SEUNG C SOHN/           Primary Examiner, Art Unit 2878